 In the Matter of G. LEV OR&COMPANY,INC.andLOCAL 202, INTERNA-TIONAL Fun AND LEATHER WORIKERS'UNION,C. I. O.Case No. 3-I?-609SUPPLEMENTAL DECISIONAND'CERTIFICATION OF REPRESENTATIVESMay 16, 19!^!^ ,,On September 8, 1943, pursuant to the Decision and Direction ofElections issued by the Board herein on August 12, 1943,1 an electionby secret ballot was conducted under the direction and supervisionOn September 11, 1943, acting pursuant to the Rules and Regulationsof the Board, 'the Regional Director, issued and duly served upon .theparties his Report on Ordered Election:The Report on Ordered Election shows that of approximately 278eligible voters, 252 cast valid ballots, of which 99 were for Local-202, International Fur and Leather Workers', Union, affiliated withthe Congress of Industrial Organizations, 152 were for AdirondackLeather Workers' Union, 1 ffor neither, and 9 were challenged ballots.Thereafter Local- 202, International Fur and LeatherWorkers'Union, C. I. 0., herein called the C. I. 0., filed Objections to the con-duct of the election, contending that the Company had committedunfair labor practices and that both the Company and AdirondackLeatherWorkers' Union, herein called the Independent, had inter-fered with the rights of the employees freely to choose a bargainingrepresentative.In his Report on Objections, the Regional Directorfound that the objections raised substantial and material issues andrecommended that the Board direct a hearing thereon.On November 27, 1943, it appearing that the objections'filed by theC. I: O. raised substantial and material issues with respect to theelection, the Board ordered a hearing on the objections considered inparagraphs 2 and 3 of the Regional Director's Report on Objections.Pursuant to notice duly served upon the parties, a hearing on saidobjections was held from February 10 to 17, 1944, at Gloversville, New151 N L R B 124856'N L R B, No 1105741 G. LEVOR & COMPANY, INC.575York, before Josef L. Hektoen, Trial Examiner.The Board, the'Company, the C. I. 0., and the Independent appeared, participated,and were afforded full opportunity'to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.Astipulation of the parties correcting the transcript of the testimonyin certain particulars is hereby approved and incorporated as partof the record-herein.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.-'.Upon the entire record in the case, the Board makes the following:SUPPLEDIENTAL-FINDINGS OF FACT1.The claim that the Independent was favored and the C: I. O. deniedan opportunity to electioneer in, the plantThroughout the progress of the campaign which preceded the elec-tion, each of the several unions involved distributed literature in theplant, both during and before working hours.Ahhough the Com-pany had announced to the Independent and the C. I. O. that no elec-tioneering would be allowed in the plant on Company' time, it took noaction with respect to such distributions.The evidence reveals nofavoritism in the matter; either in behalf of the Independent or theC. I. O.We find that the objection based on the alleged favoritismof'the Company with regard to electioneering in the plant, has nosubstantial support in the evidence as contained in the present record.The objection is, accordingly,- overruled.2.The claim thatt Max Fisemnan, Merle Can field and Nwnzio di Caprioare supervisory employees and manifested anti-C. I. O. bias during'the pre-election pemiod- '--Max Eisemanworks -in the tanning department wherehe is em-ployed asp a "clioreuian."His duties consist of putting skins, in drums,mixing and feeding chemicals into the drums, and watching the con-trols while the drums are in operation. In addition thereto, he alsoperforms general work such as cleaning up after the day's work isover.With him as helpers in the loading and feeding of the drumsare three employees to whom he relays and interprets the instructionsof the-forenlan of the department' with respect to the operation of thedrums in.question.The only other evidence of control -exercised byEiseman is to the effect that lie occasionally "reminds" the men-workingwith him as to the feeding of the drums and tells them to preparewater-iii connection therewith.2While Eiseman receives 7 cents per2Eisemantestifiedthat the menhelpinghim on the (hunts generally dotheir work with-out directions, that :n the e^.ent of any real difficulty in the op'ration of the drums hewould not attemptto straightenout the situationhimself,but would coneult theforeman ofthe departmentand lot hmi decide N hat shouldbe done under tie circumstances 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD_hour more than the men associated with him on the drums; this. isdue to the fact that he handles dangerous chemicals used in preparingthe solutions required for the drum operations. In view of the aboveevidence, we find that Eiseman is not _ a supervisory employee forwhose activities in connection with the election the Company may prop-erly be held responsible.Merle ;Canfieldworks in the beam shop where he does general workincluding the washing and trimming of skins and the operation ofthe fleshing machine. In addition thereto, Canfield also handles chem-icals in connection with the "sulphite treatment" and for this par-ticular duty receives an added hourly compensation similar to thatreceived by Eiseman.The only evidence of supervisory capacity hadto do with alleged invitations by Canfield to various -'employees towork overtime and the giving of` instructions or directions to suchemployees when engaged in overtime operations during the absenceof the foreman- for the department.While four witnesses for theC. I. 0. testified that Canfield had asked them on different occasionsif they would like to work overtime 'and had directed overtime opera-tions,Canfield denied that he had ever directed any employees towork overtime or assumed that he possessed such supervisory author-ity.He further testified that he did not direct any of the overtimeoperations as the latter cover routine matters requiring no supervision.The testimony of Canfield is supported by that of Albert Ruf, thedepartment foreman, together with the testimony of four other em-ployees in the beam shop.We find that the weight of the evidencedoes not support the allegation of the C. I. 0. that Canfield is a; super-visory employee; neither does it establish that he has assumed the atti-tude of a supervisory employee in the sense that his activities withregard to the election may be attributed to the Company in the presentinstance.3Nunzio di Caprio,who is "leader" of the "bull gang," or outside crew,is an hourly paid worker, who by reason of his experience and skillreceives a slightly higher wage than that received by the other men inthe gang, consisting of between six and nine employees with whom heworks performing the same type of manual labor as the other membersof the crew.While di Caprio admittedly relays instructions from theforeman, he has no supervisory authority, other than the usual duties of-leader and has never disciplined any members of the group with whichhe has worked.We find, accordingly, that di Caprio is not a supervi-sory employee for whose activities in connection with the election theCompany is responsible.g The recordrevealsthat both Canfield and Eiseman 'were, after a conference of theparties, included in the list of employees eligible to vote at the election. G. LEVOR & COMPANY, INC.-577Since we have found that Eiseman, Canfield and di Caprio are notsupervisory employees, we find it unnecessary to consider the activitiesof such employees as bearing upon the election. - Upon the basis of theentire record, we find the,election fairly represented the untrammeledwishes of the Company's employees and constituted a fair test of theemployees' desires as to representation.For these reasons and in viewof the election results, we shall, in accordance with the motions filed bythe Company and the Independent, overrule the Objections of theC. I. O. and certify the Independent as bargaining representative forthe employees within the unit heretofore found appropriate for thepurposes of collective bargaining.CERTIFICATION. OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations' Board by Section 9 (c) ,of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIEDthat Adirondack Leather Workers' Unionhas been designated and selected by a majority of all employees ofG. Levor & Company, Inc., Gloversville, New York, excluding execu-'tives, foremen, assistant foremen, all other supervisory employees withauthority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees, or effectively recommend suchaction, watchmen, firemen, maintenance employees, office employees,salaried workers, and all clerical employees, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, the said organization is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours bf employment, and other condi-tions of employment.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.587784-45-vol 56----38